          Case 1:19-cv-10012-DJC Document 4 Filed 04/09/19 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
ILYA LIVIZ,                               )
                                           )
            Plaintiff,                     )
                                           )
            v.                             )    Civil Action No. 19-10012-DJC
                                           )
JOHN G. ROBERTS, Chief Justice,            )
                                           )
            Defendant.                    )
__________________________________________)


                                MEMORANDUM AND ORDER

CASPER, J.                                                                            April 9, 2019


       For the reasons set forth below, the Court allows Plaintiff’s motion for leave to proceed in

forma pauperis and dismisses the complaint pursuant to 28 U.S.C. § 1915(e)(2).

I.     Background

       Plaintiff Ilya Liviz, proceeding pro se, commenced this action against United States

Supreme Court Chief Justice John G. Roberts seeking declaratory and injunctive relief. D. 1. Liviz

has been a frequent litigant and the allegations in the instant complaint “are not cogent, and to the

extent they are conclusory,” are not recounted here. Liviz, et al. v. Chief Judge Jeffrey R. Howard,

U.S. Court of Appeals for the First Circuit, et al., C.A. No. 19-10096-PJB, at p. 6 (D. Mass. Mar.

4, 2019) (Barbadoro, J.). As this Court has recently noted in another matter in which Liviz, an

attorney, was representing the plaintiff, many of the filings by Liviz, “which often contain

hyperbolic statements and commentary not relevant to the material issues at hand, are difficult to

follow even as the Court has been able to discern the crux of the factual allegations and legal
             Case 1:19-cv-10012-DJC Document 4 Filed 04/09/19 Page 2 of 5




claims.” Anderson v. Supreme Judicial Court of Massachusetts, No. 18-11302-DJC, 2019 WL

1244054, n. 3 (D. Mass. Mar. 15, 2019).

        The instant complaint consists primarily of a recounting of events surrounding the

placement of Liviz’s minor son in the custody of the Massachusetts Department of Children and

Families as well as Plaintiff's efforts to litigate related issues in various state and federal courts. D.

1. Plaintiff alleges the violation of his constitutional rights, and, in footnote 4, he reserves the right

to bring this action pursuant to federal statutes such as the Federal Tort Claims Act or the False

Claims Act. Id. at n. 4. Liviz alleges “discriminatory conduct limited to the judiciary branch of

government, inter alia, petitions for writs of certiorari selection during conferences violate due

process[,] access to courts[,] and equal protection rights which are determined in secretive

proceedings hidden from public view.” D. 1, at ¶ III (5).

        With his complaint, Plaintiff filed a motion to proceed in forma pauperis. D. 2.

II.     Discussion

        A.      Plaintiff’s Motion to Proceed In Forma Pauperis

        The Court ALLOWS Plaintiff's motion to proceed in forma pauperis.

        B.      Screening of the Complaint

        When a plaintiff seeks to file a complaint without prepayment of the filing fee, 28 U.S.C.

§ 1915 authorizes federal courts to dismiss a complaint if the claims therein lack an arguable basis

in law or in fact, fail to state a claim on which relief may be granted, or seek monetary relief against

a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2).

        In assessing the sufficiency of the complaint, “an inquiring court must first separate wheat

from chaff; that is, the court must separate the complaint’s factual allegations (which must be

accepted as true) from its conclusory legal allegations (which need not be credited).” Guadalupe-



                                                    2
            Case 1:19-cv-10012-DJC Document 4 Filed 04/09/19 Page 3 of 5




Baez v. Pesquera, 819 F.3d 509, 514 (1st Cir. 2016) (citing Morales-Cruz v. Univ. of P.R., 676

F.3d 220, 224 (1st Cir. 2012)). The Court must then determine “whether the well-pleaded facts,

taken in their entirety, permit ‘the reasonable inference that the defendant is liable for the

misconduct alleged.’” Id. (citations omitted). The allegations must be sufficient to identify the

manner by which the defendant subjected the plaintiff to harm and the harm alleged must be one

for which the law affords a remedy. Iqbal, 556 U.S. at 678.

       C.       The Complaint Fails to State a Claim Upon Which Relief May be Granted

       A claim that a federal official has violated an individual's constitutional rights is considered

a Bivens claim. See Bivens v. Six Unknown Federal Agents, 403 U.S. 388 (1971). The Supreme

Court held in Bivens that when “a federal agent acting under color of his authority” violates the

Constitution, the agent's victim may recover damages against the agent. Therefore, Plaintiff’s

claims against Justice Roberts are construed under Bivens. The claims are, nevertheless, subject

to dismissal.

       Judges are generally afforded absolute immunity in the performance of official judicial

functions. See Pierson v. Ray, 386 U.S. 547, 554 (1967) (stating that judges are immune “from

liability for damages for acts committed within their judicial jurisdiction . . . even when the judge

is accused of acting maliciously and corruptly”). Even if a decision was erroneous or improper,

judges are not thereby deprived of immunity. Stump v. Sparkman, 435 U.S. 349, 356–57 (1978).

       Affording absolute immunity to judges serves to protect the finality of judgments,

discourage inappropriate collateral attacks, and promote “judicial independence by insulating

judges from vexatious actions prosecuted by disgruntled litigants.” Forrester v. White, 484 U.S.

219, 225 (1988) (citation omitted).




                                                  3
            Case 1:19-cv-10012-DJC Document 4 Filed 04/09/19 Page 4 of 5




         To the extent Plaintiff’s complaint seeks injunctive relief, judges are protected from claims

for injunctive relief by § 309(c) of the Federal Courts Improvement Act, Pub.L. No 104–317, 110

Stat. 3847 (1996), which amended § 1983 to bar injunctive relief against a judicial officer “for an

act or omission taken in such officer’s judicial capacity.”

         Absolute immunity may be overcome in only two situations. Mireles v. Waco, 502 U.S.

9, 11 (1991). First, absolute immunity does not protect a judge in the performance of nonjudicial

actions. Id. (citing Forrester, 484 U.S. at 227–29 (holding that judge acted in administrative

capacity by firing probation officer and was therefore not entitled to immunity)). Second, absolute

immunity does not protect a judge for actions “taken in the complete absence of all jurisdiction.”

Id. at 12 (citations omitted).

         Neither circumstance exists here.             Plaintiff seeks to hold Justice Roberts liable for

performing judicial functions. In essence, he seeks relief or review because the Supreme Court

declined to hear Plaintiff's appeal which is squarely within the purview of judicial duties for which

the Supreme Court has jurisdiction. Such claims, whether seeking monetary or equitable relief,

are barred as a matter of judicial immunity.1

         For all of these reasons, the claims in the complaint are without legal merit and warrant

dismissal under Section 1915.

III.     Conclusion

         For the foregoing reasons, the Court rules as follows:

         A. The Court grants Plaintiff’s motion to proceed in forma pauperis, D. 2; and




         1
           Moreover, as an officer of the court, Liviz has an obligation to satisfy Fed. R. Civ. P. 11, which requires
attorneys to make a reasonable inquiry to determine whether the pleadings they sign are well-grounded in fact and
warranted by existing law. Fed. R. Civ. P. 11. Here, even as alleged, the complaint fails to provide a factual basis to
conclude that the compliant states an actionable claim against Defendant Roberts in his role as Chief Justice.


                                                          4
      Case 1:19-cv-10012-DJC Document 4 Filed 04/09/19 Page 5 of 5




    B. This civil action is hereby DISMISSED pursuant to 28 U.S.C. § 1915(e)(2).

SO ORDERED.
                                               /s/ Denise J. Casper
                                               Denise J. Casper
                                               United States District Judge




                                          5
